Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 1 of 15 Page ID #:2134



  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
10

11        CARINA T.,1                           Case No. 2:19-cv-00815-MAA
12
                            Plaintiff,
13                                              MEMORANDUM DECISION AND
                v.                              ORDER AFFIRMING DECISION OF
14                                              THE COMMISSIONER

15        ANDREW M. SAUL,2
          Commissioner of Social Security,
16
                            Defendant.
17

18

19             On February 3, 2019, Plaintiff filed a Complaint seeking review of the Social
20    Security Commissioner’s final decision terminating her disability insurance
21    benefits, which she had been receiving pursuant to Title II of the Social Security
22    Act. This matter is fully briefed and ready for decision. For the reasons discussed
23    below, the Commissioner’s final decision is affirmed, and this action is dismissed
24    with prejudice.
25    1
        Plaintiff’s name is partially redacted in accordance with Federal Rule of Civil
      Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
26    Administration and Case Management of the Judicial Conference of the United
      States.
27
      2 The Commissioner of Social Security is substituted as the Defendant pursuant to
28    Federal Rule of Civil Procedure 25(d).
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 2 of 15 Page ID #:2135



  1                              PROCEDURAL HISTORY
  2         On September 20, 2010, the Commissioner found that Plaintiff was disabled
  3   beginning on May 14, 2008, due to conditions that required transplants of her heart
  4   and liver. (Administrative Record [AR] 17, 116-19.) The Commissioner found
  5   that Plaintiff’s conditions medically equaled the requirements of Listings 4.02
  6   (chronic heart failure), 4.05 (recurrent arrhythmias), and 4.06 (symptomatic
  7   congenital heart disease). (AR 118.)
  8         On May 6, 2015, the Commissioner determined that Plaintiff was no longer
  9   disabled as of May 4, 2015. (AR 17, 120-23.) The Commissioner specifically
10    found that since the liver and heart transplants, Plaintiff’s condition had “improved
11    significantly.” (AR 120.) On reconsideration, a disability hearing officer upheld
12    the decision. (AR 17, 157-67.) Plaintiff requested a hearing before an
13    administrative law judge (“ALJ”). (AR 169-70.) At a hearing held on August 9,
14    2017, at which Plaintiff appeared with counsel, the ALJ heard testimony from
15    Plaintiff, a medical expert, and a vocational expert. (AR 51-96.) In a decision
16    issued on January 3, 2018, the ALJ found that Plaintiff disability had ended as of
17    May 4, 2015. (AR 17-26.)
18          The ALJ applied the evaluation for medical improvement, as set out in 20
19    C.F.R. § 404.1594, to make the following findings. (AR 17.) Plaintiff had not
20    engaged in substantial gainful activity. (AR 19.) Since May 4, 2015, Plaintiff did
21    not have an impairment or combination of impairments that met or equaled the
22    severity of a listed impairment. (Id.) Since May 4, 2015, there had been medical
23    improvement. (AR 20.) The medical improvement was related to the ability to
24    work, because, by May 4, 2015, Plaintiff no longer met or equaled the requirements
25    of a listed impairment. (Id.) Since May 4, 2015, Plaintiff continued to have severe
26    impairments consisting of congenital heart disease, status-post heart and liver
27    transplant; and osteopenia. (AR 21.) Since May 4, 2015, she had a residual
28    functional capacity (“RFC”) for light work with additional limitations. (Id.) Based
                                                2
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 3 of 15 Page ID #:2136



  1   on her RFC, Plaintiff could perform her past relevant work as a front office worker
  2   and administrative office manager, as actually and generally performed. (AR 25.)
  3   Thus, the ALJ concluded that Plaintiff’s disability ended on May 4, 2015 and that
  4   she had not become disabled again since that date. (Id.)
  5         On November 29, 2018, the Appeals Council denied Plaintiff’s request for
  6   review. (AR 1-8.) Thus, the ALJ’s decision became the final decision of the
  7   Commissioner.
  8

  9                                   DISPUTED ISSUES
10          The parties raise the following disputed issues:
11          1.     Whether the ALJ erred in determining the severe impairments;
12          2.     Whether the ALJ erred in the evaluations of Plaintiff’s symptoms and
13    testimony; and
14          3.     Whether the ALJ erred in the evaluation of the lay witness statements.
15    (ECF No. 25, Parties’ Joint Stipulation [“Joint Stip.”] at 5.)
16

17                                STANDARD OF REVIEW
18          Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s final
19    decision to determine whether the Commissioner’s findings are supported by
20    substantial evidence and whether the proper legal standards were applied. See
21    Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir.
22    2014). Substantial evidence means “more than a mere scintilla” but less than a
23    preponderance. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter
24    v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Substantial evidence is “such
25    relevant evidence as a reasonable mind might accept as adequate to support a
26    conclusion.” Richardson, 402 U.S. at 401. The Court must review the record as a
27    whole, weighing both the evidence that supports and the evidence that detracts from
28    the Commissioner’s conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is
                                                 3
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 4 of 15 Page ID #:2137



  1   susceptible of more than one rational interpretation, the Commissioner’s
  2   interpretation must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
  3   2007).
  4

  5                                      DISCUSSION
  6   I.    Severe Impairments (Issue One).
  7         In Issue One, Plaintiff contends that the ALJ erred in failing to classify her
  8   bedsores or pressure ulcers (“bedsores”) as a severe impairment. (Joint Stip. at 5-
  9   11, 15-17.) Although the ALJ did find that Plaintiff had other severe impairments
10    relating to her heart condition and osteopenia (AR 21), the ALJ excluded bedsores
11    from the disability analysis, after expressing doubt that the bedsores were a
12    medically determinable impairment (AR 76).
13

14          A.     Legal Standard.
15          Plaintiff’s bedsores were not the basis for the Commissioner’s initial finding
16    of disability in 2010, but rather were a new impairment that arose after Plaintiff’s
17    transplant surgeries in 2012. (AR 1180.) Thus, the bedsores were relevant only at
18    the later steps of the ALJ’s analysis, when the ALJ determined whether Plaintiff
19    was still disabled despite medical improvement. See Nathan v. Colvin, 551 F.
20    App’x 404, 407 (9th Cir. 2014) (citing 20 C.F.R. § 404.1594(f)(6)).
21          A claimant alleging disability from a severe impairment must first establish
22    that it is a medically determinable impairment. See Ukolov v. Barnhart, 420 F.3d
23    1002, 1004 (9th Cir. 2005). A claimant “can only establish an impairment if the
24    record includes signs — the results of ‘medically acceptable clinical diagnostic
25    techniques,’ such as tests — as well as symptoms, i.e., [the claimant’s]
26    representations regarding [her] impairment.” Id. at 1005.
27          After a claimant establishes the existence of a medically determinable
28    impairment, the ALJ must determine whether it is “severe.” See 20 C.F.R.
                                                4
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 5 of 15 Page ID #:2138



  1   § 404.1520(a)(4)(ii). An impairment is not severe if it does not significantly limit
  2   the claimant’s physical or mental ability to do basic work activities. See 20 C.F.R.
  3   § 404.1520(c).
  4         If an ALJ determines that a claimant has at least one severe impairment, it
  5   makes no difference whether the ALJ classifies additional impairments as severe.
  6   An ALJ’s severity analysis “is merely a threshold determination meant to screen
  7   out weak claims. It is not meant to identify the impairments that should be taken
  8   into account when determining the RFC.” Buck v. Berryhill, 869 F.3d 1040, 1048-
  9   49 (9th Cir. 2017) (citation omitted). Instead, the question becomes whether the
10    ALJ properly accounted for all of the claimant’s limitations in assessing disability.
11    See id. at 1049 (in assessing RFC, the ALJ “must consider limitations and
12    restrictions by all of an individual’s impairments, even those that are not ‘severe’”).
13          Finally, a reviewing court “may not reverse an ALJ’s decision on account of
14    a harmless error.” See id. at 1048. An error would be harmless in this context if the
15    limitations that the ALJ failed to include, in either the RFC or the hypothetical
16    question to the VE, would not make a difference to the work that the claimant could
17    perform. See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008)
18    (holding that an ALJ’s erroneous omission of postural limitations from the RFC
19    was harmless error where the ALJ identified jobs that would accommodate those
20    limitations); Matthews v. Shalala, 10 F.3d 678, 681 (9th Cir. 1993) (rejecting
21    challenge to an ALJ’s hypothetical question omitting a limitation that “was not
22    relevant in deciding whether [the claimant] could perform [his] past work”)
23    (emphasis in original).
24

25          B.     Analysis.
26          The ALJ did not include Plaintiff’s bedsores in her analysis of whether
27    Plaintiff was still disabled, apparently because the ALJ felt that Plaintiff had failed
28    to establish bedsores as a medically determinable impairment. (AR 76.) It is
                                                 5
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 6 of 15 Page ID #:2139



  1   unnecessary to determine whether the ALJ erred. Even assuming arguendo that the
  2   ALJ erred in failing to find that the bedsores were a medically determinable
  3   impairment, erred in failing to find that they were a severe impairment, and erred in
  4   failing to account for the limitations from the bedsores, the Court may not reverse if
  5   the errors were harmless.
  6         The limitations that Plaintiff alleged from the bedsores made no difference to
  7   her ability to perform her past relevant work. Plaintiff testified that the bedsores
  8   limited her to sitting for brief periods of 15 to 45 minutes at a time, after which she
  9   would need to stand up for at least 5 minutes. (AR 89-90.) The vocational expert
10    testified that such limitations would not preclude Plaintiff’s past relevant work as a
11    front office manager or an administrative office manager, because those
12    occupations, while sedentary, would accommodate a person who needed to sit and
13    stand at will. (AR 94-95.)
14          Thus, any failure by the ALJ’s in evaluating Plaintiff’s bedsores as part of the
15    disability evaluation was harmless error because the limitations Plaintiff alleged
16    from the bedsores would not have changed the ALJ’s conclusion that Plaintiff could
17    perform her past relevant work. See Stubbs-Danielson, 539 F.3d at 1174;
18    Matthews, 10 F.3d at 681; Hickman v. Commissioner Social Sec. Admin., 399 F.
19    App’x 300, 302 (9th Cir. 2010) (ALJ’s failure to classify a reading disorder as a
20    severe impairment was harmless error where a reading disorder would not have
21    disqualified the claimant from the occupations the VE identified); see also
22    McGarrah v. Colvin, 650 F. App’x 480, 481 (9th Cir. 2016) (ALJ’s failure to
23    include a limitation to simple tasks in a hypothetical question was harmless error
24    where the jobs the VE identified involved simple work); Gaston v. Commissioner
25    of Social Sec. Admin., 577 F. App’x 739, 742 (9th Cir. 2014) (ALJ’s failure to
26    include a reaching limitation in a hypothetical question was harmless error where
27    the job the VE identified did not require such an ability); Mason v. Commissioner
28    of Social Security, 379 F. App’x 638, 639 (9th Cir. 2010) (ALJ’s failure to include
                                                 6
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 7 of 15 Page ID #:2140



  1   mental limitations in the RFC was harmless error where the claimant’s past work
  2   would accommodate those limitations). In sum, reversal is not warranted for this
  3   issue.
  4

  5   II.      Plaintiff’s Symptoms and Testimony (Issue Two).
  6            In Issue Two, Plaintiff contends that the ALJ did not properly assess her
  7   subjective symptom testimony. (Joint Stip. at 17-24, 29-30.)
  8

  9            A.    Legal Standard.
10             An ALJ must make two findings in assessing a claimant’s pain or symptom
11    testimony. SSR 16-3P, 2017 WL 5180304, at *3; Treichler, 775 F.3d at 1102.
12    “First, the ALJ must determine whether the claimant has presented objective
13    medical evidence of an underlying impairment which could reasonably be expected
14    to produce the pain or other symptoms alleged.” Treichler, 775 F.3d at 1102
15    (citation omitted). “Second, if the claimant has produced that evidence, and the ALJ
16    has not determined that the claimant is malingering, the ALJ must provide specific,
17    clear and convincing reasons for rejecting the claimant’s testimony regarding the
18    severity of the claimant’s symptoms” and those reasons must be supported by
19    substantial evidence in the record. Id.; see also Marsh v. Colvin, 792 F.3d 1170,
20    1174 n.2 (9th Cir. 2015).
21             “A finding that a claimant’s testimony is not credible ‘must be sufficiently
22    specific to allow a reviewing court to conclude the adjudicator rejected the
23    claimant’s testimony on permissible grounds and did not arbitrarily discredit a
24    claimant’s testimony regarding pain.’” Brown-Hunter v. Colvin, 806 F.3d 487, 493
25    (9th Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345-46 (9th Cir. 1991)
26    (en banc)).
27             Beginning on March 28, 2016, SSR 16-3P rescinded and superseded the
28    Commissioner’s prior rulings as to how the Commissioner will evaluate a
                                                  7
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 8 of 15 Page ID #:2141



  1   claimant’s statements regarding the intensity, persistence, and limiting effects of
  2   symptoms in disability claims. See SSR 16-3P, 2017 WL 5180304, at *1. Because
  3   the ALJ’s decision in this case was issued on January 3, 2018, it is governed by
  4   SSR 16-3P. See id. at *13 and n.27. In pertinent part, SSR 16-3P eliminated the
  5   use of the term “credibility” and clarified that the Commissioner’s subjective
  6   symptom evaluation “is not an examination of an individual’s character.” SSR 16-
  7   3P, 2017 WL 5180304, at *2; see also Trevizo v. Berryhill, 871 F.3d 664, 678 n.5
  8   (9th Cir. 2017). These changes are largely stylistic and are consistent in substance
  9   with Ninth Circuit precedent that existed before the effective date of SSR16-3P.
10    See Trevizo, 871 F.3d at 678 n.5.
11

12          B.     Background.
13          At the hearing, Plaintiff testified about her condition as follows:
14          She remains unable to work because of pain from her bedsores. (AR 86.)
15    The bedsores were “unstageable,” meaning there was “a full tissue loss.” (Id.) Any
16    time she puts “any kind of pressure” on the bedsore area, “it’s still really painful,”
17    even years after the surgeries. (Id.) To sit, she needs a special cushion, which she
18    carries with her all the time. (Id.)
19          The best way to address her pain is to lie down, which is better than sitting
20    with the cushion. (AR 87.) Even with the cushion, she can sit for only
21    approximately 40 minutes. (Id.) Because of the transplant surgeries, she lost a lot
22    of fat and muscle tissue. (Id.)
23          She cannot stand for a long period. (AR 88.) She periodically uses a
24    treadmill for 45 minutes at a time, but is exhausted afterwards. (AR 88-89.)
25          Being seated is also a problem because of the bedsores. (AR 89.) If she had
26    a sedentary job that involves sitting for most of the workday, she would need to
27    stand up frequently. (Id.) She would need to stand up after the first 45 minutes of
28    sitting, and later she would need to stand up more frequently, after 15 or 20 minutes
                                                 8
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 9 of 15 Page ID #:2142



  1   of sitting. (AR 90.) She would need to stand for at least 5 minutes before sitting
  2   down again. (Id.)
  3         Another problem is fatigue. (AR 90.) If she goes to a doctor’s appointment,
  4   she is too exhausted to do anything the next day. (AR 91-92.)
  5

  6         C.     Analysis.
  7         The ALJ first found that Plaintiff medically determinable impairments could
  8   have reasonably been expected to produce the alleged symptoms. (AR 22.)
  9   However, the ALJ next found that Plaintiff’s statements concerning the intensity,
10    persistence, and limiting effects of the symptoms were not entirely consistent with
11    the medical evidence and other evidence. (Id.) As support, the ALJ cited three
12    reasons. (AR 23-25.) The Court reviews each reason in turn.
13

14                 1.     “significantly improved and stable.”
15          The ALJ found that, following her transplant surgeries, Plaintiff “has proven
16    significantly improved and stable.” (AR 23.) An ALJ may discount a claimant’s
17    testimony because of evidence her symptoms had significantly improved. See
18    Celaya v. Halter, 332 F.3d 1177, 1181 (9th Cir. 2003) (holding that an ALJ
19    “reasonably noted that the underlying complaints upon which her reports of pain
20    were predicated had come under control”); Warre v. Commissioner of Social Sec.
21    Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled
22    effectively with medication are not disabling for the purpose of determining
23    eligibility for [disability] benefits.”) (citing Odle v. Heckler, 707 F.2d 439, 440 (9th
24    Cir. 1983) (affirming a denial of benefits and noting that the claimant’s
25    impairments were responsive to medication)); see also Fletcher-Silvas v. Saul, 791
26    F. App’x 647, 649 (9th Cir. 2019) (holding that an ALJ properly rejected a
27    claimant’s testimony in a benefits termination case because of medical evidence of
28    improvement from knee replacement surgeries).
                                                 9
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 10 of 15 Page ID #:2143



  1         Here, the ALJ discussed medical opinions from examining and treating
  2   physicians detailing Plaintiff’s improvement following her transplant surgeries.
  3   (AR 23.) Dr. Buljubasic, an examining cardiologist, stated that Plaintiff was
  4   capable of the equivalent of light work after her transplant surgeries. (Id. [citing
  5   AR 698-705].) Dr. Madkan, a treating dermatologist, stated that Plaintiff’s
  6   examination was benign for clinically suspicious or worrisome lesions. (AR 23
  7   [citing AR 264-65].) Other treating physicians issued reports that the ALJ
  8   reasonably interpreted as showing a “clinically unremarkable presentation.” (AR 23
  9   [citing AR 1004, 1015, 1017, 1022].) Finally, medical providers repeatedly
 10   reported that Plaintiff was doing well. (AR 23 [citing AR 1154, 1158, 1163, 1185,
 11   1204, 1211].)
 12         Plaintiff contends that the record “demonstrates a different picture” showing
 13   that her bedsores were more serious than how the ALJ described them. (Joint Stip.
 14   at 19.) But the fact that Plaintiff’s bedsores were a persistent problem does not
 15   mean the ALJ’s findings lacked the support of substantial evidence. See Batson v.
 16   Commissioner of Social Security Administration, 359 F.3d 1190, 1196 (9th Cir.
 17   2004) (“When evidence reasonably supports either confirming or reversing the
 18   ALJ’s decision, we may not substitute our judgment for that of the ALJ.”). More
 19   significantly, as discussed above, even if the bedsores were as limiting as Plaintiff
 20   alleged, it would not have changed the ALJ’s conclusion that she could perform her
 21   past relevant work, because those occupations would have allowed her to sit and
 22   stand at will. Thus, based on the substantial evidence of medical improvement, the
 23   ALJ had a clear and convincing basis to discount Plaintiff’s testimony that she
 24   remained disabled.
 25

 26                2.      “not supported by the clinical findings.”
 27         The ALJ next found that “the persistency with which [Plaintiff] described her
 28   complaints were not supported by the clinical findings.” (AR 24.) An ALJ may
                                                10
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 11 of 15 Page ID #:2144



  1   reject a claimant’s testimony for lack of support by objective medical evidence.
  2   See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“While subjective
  3   pain testimony cannot be rejected on the sole ground that it is not fully corroborated
  4   by objective medical evidence, the medical evidence is still a relevant factor in
  5   determining the severity of the claimant’s pain and its disabling effects.”); Burch v.
  6   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“Although lack of medical evidence
  7   cannot form the sole basis for discounting pain testimony, it is a factor that the ALJ
  8   can consider in his credibility analysis.”).
  9         Here, the ALJ cited objective medical evidence undermining Plaintiff’s
 10   allegations about her ability to walk or stand, her muscle strength, and her pressure
 11   ulcers. (AR 24.) Although Plaintiff reported an inability for prolonged walking or
 12   standing (AR 88), her gait and stance upon examination were unremarkable (AR
 13   703). Similarly, Plaintiff’s allegation of muscle wasting (AR 87) was inconsistent
 14   with objective medical evidence of normal muscle strength, normal muscle tone,
 15   and normal movement (AR 24 [citing AR 947, 961, 998]). Finally, Plaintiff
 16   allegation of restricted ability to sit because of ulcers or bedsores (AR 89-90) was
 17   inconsistent with evidence that her physicians did not assign limitations in sitting
 18   and found that her ulcers have proven healed without any suspicious areas or
 19   worrisome lesions (AR 24 [citing AR 973, 995]). Based on this substantial
 20   evidence of lack of support by objective medical evidence, the ALJ had a clear and
 21   convincing basis to discount Plaintiff’s testimony that she remained disabled.
 22

 23                3.     “conservative treatment.”
 24         The ALJ finally found that Plaintiff’s medical providers had “recommended
 25   nothing more than conservative treatment.” (AR 24.) “[E]vidence of ‘conservative
 26   treatment’ is sufficient to discount a claimant’s testimony regarding severity of an
 27   impairment.” Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007) (quoting Johnson
 28   v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995)). “Any evaluation of the
                                                 11
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 12 of 15 Page ID #:2145



  1   aggressiveness of a treatment regimen must take into account the condition being
  2   treated.” Revels v. Berryhill, 874 F.3d 648, 667 (9th Cir. 2017).
  3         Here, the ALJ noted that Plaintiff’s physicians recommended “increased
  4   physical activity, a cushion, physical therapy and a TENS unit.” (AR 24; see also
  5   AR 23 [citing AR 1017, 1018].) The treatment was for the pain Plaintiff
  6   experienced from bedsores in the coccyx area. (AR 1017.) Although Plaintiff’s
  7   physicians discussed the possibility of more aggressive treatment, including referral
  8   to a spine surgeon (AR 1018), nothing in the record indicates that Plaintiff
  9   underwent any treatment for her bedsores that was more aggressive than what the
 10   ALJ noted.
 11         The Ninth Circuit held that similar treatment, for back pain, was properly
 12   characterized as conservative. See Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th
 13   Cir. 2008) (upholding ALJ’s characterization of treatment as conservative where it
 14   included physical therapy, use of anti-inflammatory medication, a TENS unit, and a
 15   lumbosacral corset). Given this authority, the ALJ reasonably found that Plaintiff’s
 16   reports regarding the disabling nature of her bedsores was undermined by the
 17   conservative nature of her treatment. And even assuming that this reason was
 18   improper, the error was harmless because the ALJ’s prior two reasons were clear
 19   and convincing and supported by substantial evidence. See Carmickle v.
 20   Commissioner, Social Sec. Admin., 533 F.3d 1155, 1162-63 (9th Cir. 2008) (ALJ’s
 21   reliance on two invalid reasons to reject a claimant’s testimony is harmless error
 22   where other reasons are clear and convincing).
 23

 24         D.     Conclusion.
 25         The ALJ stated at least two clear and convincing reasons supported by
 26   substantial evidence for not crediting Plaintiff’s subjective symptom testimony.
 27   Thus, reversal is not warranted for this issue.
 28   ///
                                                12
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 13 of 15 Page ID #:2146



  1   III.    Lay Witness Statements (Issue Three).
  2           In Issue Three, Plaintiff contends that the ALJ did not properly assess the lay
  3   witness statements of Plaintiff’s parents and aunt. (Joint Stip. at 30-34, 35-36.)
  4

  5           A.    Legal Standard.
  6           “In determining whether a claimant is disabled, an ALJ must consider lay
  7   witness testimony concerning a claimant’s ability to work.” Bruce v. Astrue, 557
  8   F.3d 1113, 1115 (9th Cir. 2009) (quoting Stout v. Commissioner, Social Sec.
  9   Admin., 454 F.3d 1050, 1053 (9th Cir. 2006)) (internal quotation marks omitted).
 10   An ALJ is “required to consider and comment upon competent lay testimony, as it
 11   concerned how [a claimant’s] impairments impact his ability to work.” Bruce, 557
 12   F.3d at 1115. An ALJ must “provide specific, germane reasons for discounting lay
 13   witness testimony”. See Taylor v. Comm’r of Social Sec. Admin., 659 F.3d 1228,
 14   1234 (9th Cir. 2011).
 15

 16           B.    Analysis.
 17           Plaintiff’s parents and aunt submitted written statements describing
 18   Plaintiff’s limitations because of her bedsores. (AR 285-87.) In pertinent part, they
 19   wrote that Plaintiff is unable to stand or sit comfortably (AR 285); that she suffers
 20   from depression and malaise (id.); that she does not get out of bed (id.); that she
 21   needs a “heavy, large wheelchair type cushion” for her bedsores (AR 286); that her
 22   hygiene is poor (id.); and that she avoids people because of fear of infection (AR
 23   287).
 24           The ALJ rejected the lay witnesses’ statements for three reasons. (AR 25.)
 25   The ALJ’s first reason was that Plaintiff’s family members were “not medically
 26   trained to make exacting observations” about Plaintiff’s symptoms. (Id.) This
 27   reason was not germane to the lay witnesses. See Bruce, 557 F.3d at 1116 (“A lay
 28   person . . . though not a vocational or medical expert, was not disqualified from
                                                 13
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 14 of 15 Page ID #:2147



  1   rendering an opinion as to how [the claimant’s] condition affects his ability to
  2   perform basic work activities.”) (citation omitted).
  3         The ALJ’s second reason was that Plaintiff’s family members “cannot be
  4   considered disinterested third party witnesses whose statements would not tend to
  5   be colored by affection” for Plaintiff. (Id.) Arguably, this reason also was not
  6   germane to the lay witnesses. Compare Diedrich v. Berryhill, 874 F.3d 634, 640
  7   (9th Cir. 2017) (“[The lay witness’s] close relationship with [the claimant] is not a
  8   germane reason to discount the weight of his observations.”); and Valentine v.
  9   Commissioner Social Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (a lay
 10   person’s status as an “interested party” was not a germane reason “in the abstract”
 11   without concrete evidence of bias); with Greger v. Barnhart, 464 F.3d 968, 972
 12   (9th Cir. 2006) (ALJ gave a germane reason for doubting a lay witness who had a
 13   “close relationship” with the claimant and who “was possibly influenced by her
 14   desire to help him”) (internal quotation marks and alteration omitted). However, it
 15   is unnecessary to resolve the question of whether this reason was germane to the lay
 16   witnesses. Even assuming that this reason did not suffice, the next reason did.
 17         The ALJ’s third reason was that “[m]ost importantly, significant weight
 18   cannot be given to these statements because they, like [Plaintiff’s] allegations, [are]
 19   simply not consistent with the medical evidence of the record.” (AR 25.) The ALJ
 20   cited, as discussed above, objective medical evidence that undermined Plaintiff’s
 21   allegations regarding the intensity of her symptoms. This was a germane reason not
 22   to credit the lay witnesses’ statements. See Bayliss v. Barnhart, 427 F.3d 1211,
 23   1218 (9th Cir. 2005) (“Inconsistency with the medical evidence” was a germane
 24   reason for rejecting lay testimony); Vincent v. Heckler, 739 F.2d 1393, 1395 (9th
 25   Cir. 1984) (“The ALJ properly discounted lay testimony that conflicted with the
 26   available medical evidence.”). Although Plaintiff points out that the lay witnesses
 27   were competent to give statements describing Plaintiff’s symptoms (Joint Stip. at
 28   33), the ALJ was entitled to reject those alleged symptoms as inconsistent with
                                                14
Case 2:19-cv-00815-MAA Document 26 Filed 05/20/20 Page 15 of 15 Page ID #:2148



  1   objective medical evidence. See Lewis v. Apfel, 236 F.3d 503, 511-12 (9th Cir.
  2   2001) (holding that an ALJ properly rejected lay testimony about a claimant’s
  3   symptoms from pet mal seizures because of “conflicts with the medical evidence”
  4   regarding such alleged symptoms); see also Burkett v. Saul, _ F. App’x _, 2020 WL
  5   1079328, at *2 (9th Cir. 2020) (upholding an ALJ’s reasoning to discount lay
  6   testimony “given that the degree to which she reported that the claimant is limited
  7   is somewhat inconsistent with the above-described record as a whole”).
  8         In sum, the ALJ stated at least one reason for discounting the lay witnesses’
  9   statements that were germane to them. To the extent that the ALJ stated one or two
 10   other reasons that were not legally sufficient, it was harmless error. See Valentine,
 11   574 F.3d at 694 (ALJ’s improper reasons for rejecting the lay testimony of a
 12   claimant’s wife were harmless error where the ALJ otherwise gave germane
 13   reasons for rejecting her testimony). Thus, reversal is not warranted for this issue.
 14

 15                                         ORDER
 16         It is ordered that Judgment be entered affirming the decision of the
 17   Commissioner of Social Security and dismissing this action with prejudice.
 18

 19   DATED: May 20, 2020
 20

 21                                          MARIA A. AUDERO
                                             UNITED STATES MAGISTRATE JUDGE
 22

 23

 24

 25

 26

 27

 28

                                                15
